Citation Nr: 0600249	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher disability rating for service-
connected chondromalacia of the right knee, currently rated 
as 10 percent disabling.

2.  Entitlement to a higher disability rating for service-
connected chondromalacia of the left knee, currently rated as 
10 percent disabling.

3.  Entitlement to a higher disability rating for service-
connected hallux abduct valgus, left foot, currently rated as 
10 percent disabling.

4.  Entitlement to a separate disability rating for service-
connected hallux abduct valgus, right foot.

5.  Entitlement to a higher disability rating for service-
connected heel spur syndrome, bilateral fasciitis, currently 
rated as noncompensably disabling.

6.  Entitlement to a higher disability rating for service-
connected scoliosis, kyphosis, and mild degenerative joint 
disease of the thoracic spine, currently rated as 
noncompensably disabling.

7.  Entitlement to a higher disability rating for service-
connected mild degenerative changes, C3-4, C5-6, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1995.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2001 and April 2004 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran testified at a personal hearing before 
the RO in February 1999.

In an August 1999 supplemental statement of the case, the RO 
increased the disability ratings assigned to the veteran's 
service-connected knee disabilities, assigning separate 10 
percent ratings, effective August 1, 1995.  The RO also 
increased the disability rating assigned to hallux abduct 
valgus disability, assigning a 10 percent disability rating.  
Although increased ratings were granted, these issues remain 
in appellate status, as the maximum schedular rating has not 
been assigned for each service-connected disability.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Additionally, as will be 
discussed in more detail below, the veteran's hallux valgus 
should be separately rated for the right and left foot.

The issue of entitlement to a higher disability rating for 
service-connected mild degenerative changes, C3-4, C5-6 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on her part.


FINDINGS OF FACT

1.  There is x-ray evidence of degenerative joint disease of 
the right knee, but there is no recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

2.  There is x-ray evidence of degenerative joint disease of 
the left knee, but there is no recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

3.  The x-ray and clinical evidence reflects hallux valgus of 
the right foot and left foot.

4.  The veteran's plantar fasciitis does not result in 
moderate impairment.

5.  The x-ray evidence reflects degenerative joint disease of 
the thoracic spine, without evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, and with no evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for hallux abduct valgus, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 
(2005). 

4.  The criteria for the assignment of a separate 10 percent 
disability rating for hallux abduct valgus, right foot, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2005). 

5.  The criteria for the assignment of a compensable 
disability rating for heel spur syndrome, bilateral fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5284 
(2005). 

6.  The criteria for entitlement to a 10 percent disability 
rating (but no higher) for mild degenerative joint disease of 
the thoracic spine, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5293 (effective through September 22, 2002), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
June 1998 rating decision, issued prior to enactment of the 
VCAA.  In January 2002, September 2003, April 2004, and 
November 2004, VCAA letters were issued to the veteran 
regarding the issues on appeal.  The VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
initially remanded in February 2001 to provide the veteran 
with VCAA notice and ensure compliance with the VCAA 
provisions.  The matter was remanded again in April 2004 for 
further development, to include AOJ consideration of new 
evidence submitted by the veteran.  The veteran has been 
issued several VCAA letters as outlined.  The contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

In October 1995, the veteran underwent a VA examination.  The 
veteran complained of musculoskeletal pain and joint 
discomfort since the early 1970s, and lasting into the 1980s, 
as well as at the time of the examination.  She reported that 
it began with her back, specifically pain in the upper mid 
back region which later extended to the right shoulder.  She 
denied any trauma but noted that she had to do vigorous 
physical exercises while in the military.  She reported 
controlling the pain with Motrin most of the time.  She also 
reported some mild tingling and numbness over the right 
shoulder and right arm whenever there was significant 
activity.  She has had a variety of CT scans and films of her 
upper back and right shoulder without significant findings 
other than slight scoliosis.  She also noted pain in her 
knees, and her left and right foot.  

On physical examination, the spine was palpated without pain.  
She was able to flex her back approximately 45 degrees, 
extend the back approximately 10 degrees.  

With regard to the knees, she was able to flex both knees to 
approximately 180 degrees without difficulty and extend both 
knees approximately 0 degrees.  She had some mild crepitation 
on the left knee, however, there was no ligamentous laxity on 
the left or right knee.  

She had normal range of motion of the ankle including 
dorsiflexion, plantar flexion of the right and left ankle 
without difficulty, no problems with inversion and eversion.  
She was able to all of this without significant problems or 
difficulties.  Plantar flexion was approximately 40 degrees, 
dorsiflex approximately 45 degrees on the right as well as 
the left foot.  In her left foot, there was some mild pain 
and tenderness over the Achilles tendon area and over the 
metatarsal head.  There was no inflammation of the left foot.  
She had a high instep with decreased arch on the left foot.  
The examiner's impression was possible plantar fasciitis and 
metatarsalgia.  

In April 1998, the veteran underwent a VA examination.  The 
veteran complained of constant pain in the mid-thoracic 
region 95 percent of the time.  She complained of some 
radiation up to her cervical spine and an occasional 
paresthesias in the tips of her fingers, mainly in the median 
nerve distribution.  The paresthesias happens probably once 
every two months and lasts for two days and resolves on their 
own.  She has mild weakness of the right upper extremity, no 
left upper extremity weakness, no incoordination, and no 
fatigue.  The pain in her back increases with long periods of 
driving or sitting, or any exertional activities.  She is 
unable to lift heavy objects and was unable to say how much 
she could lift.  To the best of her ability she says she can 
lift approximately 20 pounds without difficulty.  She 
complained of night pain after a long, tough day.  She denied 
any medical treatment.  She denied any radicular symptoms to 
her legs.  She denied any trauma or the use of a brace.  She 
denied any significant low back pain, it was mainly in the 
thoracic and cervical region.  She denied any low extremity 
weakness, fatigue, or incoordination.  She complained of 
bilateral knee pain for 20 years, around the kneecaps, which 
increases with stair climbing as well as weather changes.  
She has had this since basic training.  She has to alter her 
technique to go down the stairs.  She has a positive theater 
sign.  She says occasionally she gets a trace swelling, no 
instability, no locking, and no physical therapy in the past.  
She denied wearing a brace.  She recalls falling on her right 
knee during basic training.  She has never had any injections 
or interventions.  With regard to bilateral pain, she stated 
that it increases in the morning and with long periods of 
standing.  She has worn orthotics and there is a long history 
of complaints in the claims folder regarding this heel pain.  
She also describes some aching in the forefoot region.  She 
is unable to tolerate walking on her barefeet.  She has tried 
stretching exercises with minimal relief.  She has had 
significant relief with orthotics.  With regard to the right 
ankle, she had no complaints of instability, pain or 
decreased range of motion.  

On physical examination, she ambulated without difficulty, 
with a non-antalgic gait and is able to walk on her toes and 
heels.  She had a mild increased kyphotic degree of the 
superior aspect of the T-spine.  Otherwise there were no 
step-offs, no scoliosis in the thoracic region.  The thoracic 
spine had normal alignment.  The thoracic region had a normal 
range of motion in flexion, extension, lateral bend and 
rotation.  The examiner's assessment was thoracic back pain 
with normal range of motion of the thoracic region.  She gave 
a history of having some paresthesias in the right upper 
extremity, lasting approximately two days once or twice a 
month.  This likely could be secondary to a mild nerve 
compression secondary to degenerative changes, or she has 
mild carpal tunnel syndrome on the right.  

On examination of the bilateral knees, there was no effusion.  
There was positive patellofemoral pain both laterally and 
medially.  There was more pain on the lateral side than the 
medial side.  She had good mobility with an equal patellar 
tilt.  She had crepitance in both flexion and extension in 
both knees.  There was no terminal J-sign, bilateral.  There 
was mild lateral joint pain bilaterally.  She had varus 
valgus and AP stable with a normal range of motion in both 
knees.  The diagnosis was bilateral knee pain secondary to 
patellofemoral syndrome.  She had mild genu valgus alignment 
of her knees, as well as a clinical examination consistent 
with patellofemoral pain.  X-rays revealed mild degenerative 
changes in patellofemoral joint.  

Ankles were within normal limits with a normal range of 
motion with no signs of instability.  Tendons, nerves and 
vasculature was within normal limits.  The ankle was within 
normal limits, with no abnormalities or decreased range of 
motion.  The x-ray was normal.  

On examination of the feet, she had normal appearing feet 
with no signs of bunions.  There were some mild calluses at 
the plantar aspect of the second MTP joint.  There was also 
tenderness to palpation of these.  There was no instability 
in the forefoot, there was normal motion of the forefoot.  
There was mild tenderness to palpation over the medial 
tuberosity on the plantar aspect of the calcaneus on both 
sides, which was equal.  There was also some tenderness and 
tightness of the plantar fascia.  When she stands, she has a 
well constituted medial and longitudinal arch which continues 
to be well formed as she goes up into a toe stance.  She is 
able to rise to her toes on each leg.  She had good strength 
of her pre-axial and post-axial tendons, as well as her 
Achilles tendon.  The examiner's impression was bilateral 
feet pain secondary to mild to moderate plantar fasciitis as 
well as a mild idiopathic plantar keratosis underneath the 
second metatarsal joint.  X-rays revealed no degenerative 
changes but showed hallus valgus deformity.

An October 2000 x-ray examination of the right knee showed an 
impression of mild degenerative changes with knee effusion.

In March 2001, the veteran underwent another VA examination.  
With regard to the right knee, she complained that it hurts 
almost daily but varies in intensity.  It swells "a 
little."  She reported that the swelling has been almost 
daily recently.  She reported grating noises and giving out 
occasionally but she catches herself.  The last time was in 
October 2000.  She reported weakness and fatigability and 
relates this to pain.  She reported a limp on the right most 
of the time.  With regard to the left knee, she reported that 
it hurts every day but not constant.  It hurts less on the 
left than the right.  She reported swelling "some" of the 
time, about 15 days per month.  She reported grating noises, 
and no giving way.  She reported weakness and fatigability 
related to pain.  When asked about a limp, she reported 
"probably not."  On physical examination of the knees, she 
complained of some tenderness to palpation medially and 
laterally both knees, right slightly more than the left.  
With respect to both knees, cruciate and collateral ligaments 
were stable, no effusion.  On active motion palpation, 1 to 
2+ crepitation palpated on the right, 1+ on the left.  
McMurray test internal and external torsion, on both internal 
and external she complained of some pain about the front of 
the knee cap region, somewhat more on the right than the 
left.  Range of motion was extension right and left 0 
degrees, flexion right 120 degrees with complaint of pain on 
terminal flexion, flexion left 140 degrees.  The examiner's 
impression with regard to the right knee was patellofemoral 
syndrome.  The examiner rated the veteran's functional 
impairment as mild plus loss in degrees of range of motion of 
20 degrees flexion.  With regard to the left knee, the 
examiner's impression was left knee with patellofemoral 
syndrome.  Her functional impairment was rated as mild with 
no loss in degrees range of motion.

With regard to both heels, she pointed to the plantar aspect 
as far as the painful region is concerned.  She reported that 
the right and left hurt about equally on a daily basis.  She 
denied any weakness or fatigability.  Occasionally she will 
walk on the side of her foot, right or left to compensate.  
On examination of the heels/feet, there was no tenderness on 
the right as far as the heel was concerned.  There was very 
slight tenderness about the plantar fascia area.  Capillary 
circulation of both feet was normal.  On the left, there was 
no tenderness about the heel, including plantar.  There was 
slight plus tenderness about the plantar fascia region.  The 
examiner's impression was that there were no heel spurs on x-
ray.  There was no tenderness of any kind and examination of 
both heels was completely normal.

With regard to both large toes, the bunion area bothers her 
left greater than right.  She reported a constant ache 
varying in intensity.  She reported weakness and fatigability 
related to pain.  She thinks she has some limp on the right 
and/or left.  On examination of both large toes and bunion 
joints, on the right, there was no tenderness to palpation, 
and hallux valgus was minimal.  On the left, slight plus 
tenderness about the bunion joint laterally and there was 
slight plus to moderate hallux valgus deformity.  The 
examiner's impression was right foot plantar fasciitis, very 
mild, essentially no functional impairment; left foot, mild 
to moderate plantar fasciitis, functional impairment rated as 
mild plus; right foot with minimal hallux valgus with no 
functional impairment; and, left foot with moderate hallux 
valgus with functional impairment rated as mild.

With regard to the thoracic spine, she complained that it 
hurts almost constantly as far as soreness is concerned.  She 
pointed to the mid-thoracic area and stated that is where it 
hurts the most.  She reported weakness and fatigability 
related to pain.  There was no incoordination.  On 
examination, her gait was normal, pelvis was level.  There 
was slight tenderness right and left para vertebral muscles 
at thoracolumbar junctions.  There was very mild upper dorsal 
kyphosis.  There was no muscle spasm.  There was slight 
complaint of pain on midline percussion mid thoracic spine 
region.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Seated straight leg raising was negative 
bilaterally.  Range of motion thoracic lumbar spine was 
flexion 85 degrees, extension 25 degrees, side bending right 
20 degrees, side bending left 25 degrees, with no complaint 
of pain.  The examiner's impression was thoracic spine with 
mild compensated scoliosis, mild kyphosis.  There was no 
degenerative joint disease of the thoracic spine evidence on 
x-ray and this is an incorrect diagnosis.

A May 2001 x-ray of the thoracic spine shows an impression of 
degenerative changes and prominent kyphoscoliosis.  

Correspondence dated in September 2001 from her private 
physician, Laurence M. Susini, M.D., reflects that she 
injured her back in a skiing accident in February 2001.  She 
sustained a moderate T8 compression fracture.

A December 2001 x-ray of the thoracic spine shows an 
impression of mid-thoracic spine anterior compression 
fracture of approximately 50 percent with reported T8 
compression fracture.  An x-ray examination of the bilateral 
knees showed advanced osteoarthritic changes without acute 
findings.

In January 2003, the veteran underwent another VA 
examination.  With regard to the right knee, the veteran 
complained that it currently hurts daily but not constant.  
It bothers her somewhat more than the left knee.  It gives 
out daily but she catches herself.  It swells at times, and 
it grates.  She uses a brace occasionally which she bought on 
her own.  She reported no surgery and no flare-ups.  With 
regard to the left knee, she reported that it hurts somewhat 
less than the right.  It hurts daily but not constant.  She 
denied any giving way or swelling.  She reported that it 
grates.  She wore no brace, and denied any surgery or flare-
ups.  With regard to the right foot, she reported that it 
bothers her slightly more than the left.  She has a bunion 
large toe.  She reported some pain in the plantar foot in the 
forward half towards the toes.  She denied any flare-ups.  
With regard to the left foot, she reported the same symptoms 
but somewhat less than the right.  She denied any flare-ups 
or surgery.  With regard to the thoracic spine, she reported 
that it hurts daily but varies in intensity.  She denied any 
radiating pain to upper or lower extremities or paresthesias.  

On examination of the thoracic lumbar spine, her gait was 
normal.  There was slight tenderness right and left para 
thoracic musculature, but no muscle spasm.  There was slight 
complaint on midline percussion thoracic spine.  Deep tendon 
reflexes were 2+ bilateral.  Seated straight leg raising was 
negative bilateral.  Manual muscle strength lower extremity 
major groups 5/5, no fatigue.  Range of motion was flexion 90 
degrees, extension 25 degrees, side bending right and left 
each 15 degrees.  She complained of slight pulling at the 
extremes.  The examiner's impression was thoracic spine with 
mild scoliosis, severe degenerative joint disease, and 
compression fracture mid thoracic.  There was essentially no 
functional impairment loss.

On examination of both knees, there was no tenderness to 
palpation.  Cruciate and collateral ligaments were stable.  
There was no effusion, no crepitation palpated on active 
motion.  McMurray's test internal and external torsion on the 
right, she complained on both of these as some discomfort in 
the upper third pretibial region; negative on the left.  
Range of motion was extension 0 degrees in both knees, 
flexion right 125 degrees, flexion left 135 degrees.  She did 
not complain of pain. 

On examination of both feet, capillary circulation of the 
toes was normal.  There was a moderate hallux valgus right 
and left with moderately prominent bunion, slightly tender 
right and left.  No tenderness about the plantar aspect of 
the forefoot, midfoot, hind foot or heel right or left.  The 
examiner's impression was right large toe with moderate 
bunion.  Functional impairment was rated as minimal.  The 
left foot had a mild to moderate bunion, with functional 
impairment rated as minor.  There was no evidence of 
fasciitis or heel spur clinically on the right or left foot, 
and there was no functional impairment.

In May 2003, the veteran sought private treatment with Lance 
Teurfs, P.A., complaining of left knee pain.  The assessment 
was chondromalacia patella with synovitis.

In September 2003, the veteran sought private consultation 
with Ashyln Dumais, F.N.P., complaining of right knee pain.  
She had obvious valgus straining and increased Q-level.  
There was no current effusion.

In November 2003, the veteran underwent a private 
consultation with Robert E. Kenrich, D.P.M., Orthopaedic 
Surgery.  She had been experiencing bunions which had been 
bothering her when wearing conventional shoes.  Symptoms 
occurred on an intermittent basis.  Mild swelling and 
erythema could occur depending upon the activity and the 
shoes worn.  Occasionally sharp pain occurred particularly 
along the dorsal aspect of the joint areas of both feet.  She 
noted medial foot pain plantarly, and she tended to ambulate 
inverted to stay away from that particular part of her foot.  
She had been prescribed an orthotic in the past.  She was not 
sure the purpose of it but it could have been perhaps plantar 
fasciitis.  She was not wearing it at the time of the 
examination.  She also reported tingling of her toes as well 
as her hands, possibly related to chronic fatigue syndrome.  
On physical examination there was a very mild callus at the 
second MTP bilaterally.  The skeletal system revealed mild to 
moderate hallux valgus more so on the left.  There was a very 
slight amount of cross overlap of the right hallux valgus.  
Range of motion of the ankle, subtalar, and midtarsal joints 
were symmetrical without pain or crepitation.  There was 
noticeable tenderness particularly with plantar flexion of 
the first MTP bilaterally without restriction.  
Neurologically, the deep tendon reflexes of the patella +2.  
Achilles reflexes were diminished.  Sharp, dull sensorium was 
within normal limits.  Vibratory sensorium was diminished 
distal malleoli to the toes.  Gait analysis was nonantalgic 
without abnormalities.  Foot radiographs reviewed taken in 
November 2003 noted mild to moderate hallux valgus with 
bunions.  Otherwise films were unremarkable.  Manual 
palpation elicited tenderness of the full length of the 
plantar fascia not including the origin at the calcaneus.  
There was no posterior tenderness.  There was no forefoot 
tenderness or involving the MTP.  The examiner's impressions 
were plantar fasciitis, and hallux valgus with symptomatic 
bunions.  She was referred for surgical consultation for her 
bunions.

In December 2003, the veteran sought private consultation 
with Lloyd G. Barker, PA-C, Orthopaedic Surgery.  She 
complained of bilateral knee pain for 10 to 15 years.  She 
reported that it had progressively worsened over time.  She 
had noted the development of "knock-knee" presentation that 
had worsened over time.  She described that her knees will 
occasionally give out when she is doing any type of hiking 
activity.  She occasionally will experience night pain that 
will awaken her in the middle of the night.  She does some 
hiking 4-5 miles occasionally.  She takes Motrin occasionally 
which does provide some help but does not take it on a 
regular basis.  She reported that she works as a government 
contractor in the testing field which requires desk work and 
is not very stressful on her knees.  On physical examination, 
her Trendelenburg was negative bilaterally.  She had normal 
bilateral patellar tendon and Achilles tendon reflexes.  Her 
vibration sensation was normal bilaterally.  Dorsalis pedis 
and posterior tibial pulse was measured at 2+ bilaterally.  
There was normal sensation subjectively to light touch over 
the bilateral lower extremities.  She demonstrated full 
functional active range of motion of the bilateral knees.  
There was evidence of genu valgum bilaterally.  There was no 
gross instability with testing of the ACL, PCL, MCL, and LCL 
ligaments.  There was no effusion noted of the bilateral 
knees.  There was no fullness noted in the popliteal areas 
bilaterally.  There was mild crepitus appreciable to 
palpation on the right with flexion-extension of the knee.  
There was minimal crepitus noted on the left knee.  Due to 
her genu valgum her Q-angle appeared to be accentuated.  Her 
patella tracks laterally bilaterally were more pronounced on 
the right than the left.  The examiner's impression was 
bilateral patellofemoral degenerative joint disease, right 
greater than left, based on x-ray examination.

II.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Foot

Under Diagnostic Code 5280, a 10 percent disabling rating is 
warranted for unilateral hallux valgus, if severe, equivalent 
to amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Spine

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its July 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5291, a rating of 0 percent is 
warranted for slight limitation of motion of the dorsal 
spine, a 10 percent rating is warranted for moderate 
limitation of motion, and a 10 percent is warranted for 
severe limitation of motion.  38 C.F.R. § Part 4, Diagnostic 
Code 5291.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

III.  Analysis

Knees

A diagnosis of bilateral patellofemoral syndrome has been 
rendered with regard to the knees.  Patellofemoral syndrome 
does not have its own rating criteria pursuant to the VA 
regulations, thus the RO has assigned separate 10 percent 
disability ratings for the right and left knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In rating the service-connected bilateral knee disabilities, 
all applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 
5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court 
held that the selection of the proper diagnostic code is not 
a question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In reviewing the medical evidence of record, although the 
veteran has complained of her knee giving out on occasion, 
there have been no objective findings of recurrent 
subluxation or lateral instability, as contemplated by the 
rating criteria under Diagnostic Code 5257.  Specifically, on 
examination in October 1995, there was some mild crepitation 
on the left knee, however, there were no objective findings 
of ligamentous laxity in either knee.  In March 2001, the 
veteran underwent a VA examination, and cruciate and 
collateral ligaments were stable with no effusion.  On 
examination in January 2003, cruciate and collateral 
ligaments were again identified as stable.  On private 
examination in December 2003, there was no gross instability 
with testing of the ACL, PCL, MCL and LCL ligaments, and no 
effusion.  Objective testing, however, has revealed 
degenerative changes in both knees.  An April 1998 x-ray 
examination revealed mild degenerative changes in the 
patellofemoral joints.  An October 2000 x-ray examination of 
the right knee showed an impression of mild degenerative 
changes with knee effusion.  A December 2001 x-ray 
examination of the bilateral knees showed advanced 
osteoarthritic changes without acute findings.  The veteran's 
private physician's December 2003 assessment was bilateral 
patellofemoral degenerative joint disease, based on x-ray 
examination.

Because the primary residual of the veteran's bilateral knee 
disabilities appears to be arthritis, the Board finds that 
the veteran's bilateral knee disabilities should be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn 
requires rating under limitation of motion.

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  On examination in October 1995, she had 
normal range of motion with some mild crepitation on the left 
knee.  On examination in April 1998, she had normal range of 
motion, although she had crepitance in both flexion and 
extension of both knees.  At the January 2003 VA examination, 
flexion in the right knee was 125 degrees, and flexion in the 
left knee was 135 degrees.  On private examination in 
December 2003, she demonstrated full functional active range 
of motion in both knees.  Although the January 2003 
examination findings reflect limitation of motion, it does 
not constitute a compensable rating under Diagnostic Code 
5260, flexion limited to 60 degrees.  Otherwise, the 
objective medical evidence reflects normal range of motion.  
Consequently, based on the objective evidence of record, the 
veteran's knees exhibit normal range of motion, although 
slight limitation of motion on one examination.  
Consequently, range of motion is noncompensable under the 
provisions of both Diagnostic Codes 5260 and 5261.  As 
degenerative arthritis has been established by X-ray study, 
however, a 10 percent rating is warranted pursuant to 
Diagnostic Code 5003.  See Schafrath, 1 Vet. App. at 592-593; 
Lichtenfels, 1 Vet. App. at 488.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Diagnostic Code 5260.  
The Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 10 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5003 is all that is permitted under that 
regulatory provision.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported that 
pain in the knees, which increases when ascending or 
descending.  On examination in March 2001, the examiner rated 
the veteran's functional impairment as mild in both knees.  
The Board finds that the present 10 percent rating takes into 
consideration the veteran's complaints of knee pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's bilateral knee disabilities.  See Schafrath, 
1 Vet. App. at 592-593.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knees.  
Furthermore, the veteran may not be rated by analogy to this 
code as she does not suffer functional immobility of the 
knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor are there 
frequent episodes of "locking," pain and effusion into the 
joint.  

There is no clinical evidence to support a finding of a 
compensable impairment of the tibia and fibula, consequently, 
there is no basis for evaluating the veteran under Diagnostic 
Code 5262.  Genu recurvatum, as rated pursuant to Diagnostic 
Code 5263, is inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Specifically, on examination in December 
2003, the veteran reported that her employment mainly 
involves working at a desk, therefore, is not very stressful 
on her knees.  The evidence does not reflect any post-service 
hospitalizations related to her knees.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
knee disabilities is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Hallux abduct valgus

As noted, the RO initially assigned a single 10 percent 
disability rating to the veteran's service-connected hallux 
abduct valgus, describing it as left greater than right.  The 
Board, however, has determined that as the objective medical 
evidence reflects that the veteran has hallux abduct valgus 
of both feet, she should receive separate disability ratings 
for right hallux valgus and left hallux valgus.  

The objective medical evidence reflects the following with 
regard to her diagnosed bilateral hallux valgus.  On x-ray 
examination in April 1998, there were no degenerative changes 
of the feet, but there was hallux valgus deformity.  On 
examination in March 2001, she reported that the bunion area 
in her left large toe bothered her more than the right large 
toe.  On examination of both large toes and bunion joints on 
the right, there was no tenderness to palpation, and hallux 
valgus was minimal.  On the left, there was slight plus 
tenderness about the bunion joint laterally and there was 
slight plus to moderate hallux valgus deformity.  The 
examiner's impression was right foot with minimal hallux 
valgus, and left foot with moderate hallux valgus.  On 
examination in January 2003, there was moderate hallux valgus 
on both the right and left with moderately prominent bunion, 
slight tender right and left.  The examiner's impression was 
right large toe with moderate bunion, and left foot with mild 
to moderate bunion.  On examination in November 2003, the 
examiner diagnosed hallux valgus with symptomatic bunions.  
Foot radiographs showed mild to moderate hallux valgus with 
bunions.

A 10 percent disability rating is the highest rating 
assignable under the rating criteria for unilateral hallux 
valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280; see 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The Board has carefully reviewed the evidence of record and 
finds that based on the objective evidence of record, the 
veteran is entitled to separate 10 percent disability ratings 
for bilateral hallux abduct valgus, although the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for bilateral hallux 
abduct valgus.  Further, the Board finds that the separate 10 
percent ratings are effective during the entire period 
contemplated by the appeal; that is, from August 1, 1995.  
Fenderson. 

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
moderately severe under the rating criteria.  Based on the 
fact that the veteran's bilateral hallux valgus, only 
encompasses the large toe area of the foot, the Board does 
not find that the objective medical evidence can support a 
finding of moderately severe foot disability.  Additionally, 
the January 2003 examiner opined that with regard to 
functional impairment, the veteran's right hallux valgus was 
minimal, and her left hallux valgus was minor.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as she is receiving the maximum disability evaluation for 
hallux valgus.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (remand improper for the Board to consider functional 
loss due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a rating in excess of 10 percent is not warranted 
under any alternative provision.  As will be discussed below, 
the veteran's heel spur syndrome, bilateral fasciitis has 
been separately rated, thus a discussion of symptomatology 
related to this disability is not necessary.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's hallux abduct valgus has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  The 
evidence of record does not reflect any post-service 
hospitalizations related to her hallux abduct valgus 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's hallux abduct valgus disability 
is appropriately compensated by the currently assigned 
schedular rating.

In conclusion, the Board finds that separate 10 percent 
disability ratings are warranted for bilateral hallux abduct 
valgus, however, the preponderance of the evidence is against 
disability ratings in excess of 10 percent.

Heel spur syndrome, bilateral fasciitis

The veteran's heel spur syndrome, bilateral fasciitis is 
currently rated noncompensably disabling under 38 C.F.R. 
§ Diagnostic Code 5284.  Based on the objective medical 
evidence of record, the Board does not find that the veteran 
is entitled to a compensable disability rating under the 
rating criteria.

On examination in April 1998, the examiner's impression was 
bilateral foot pain, secondary to mild to moderate plantar 
fasciitis.  In March 2001, the veteran complained of pain in 
the plantar aspect of the feet.  On examination of the heels 
and feet, there was no tenderness on the right as far as the 
heel was concerned.  There was very slight tenderness about 
the plantar fascia area.  On the left, there was no 
tenderness about the heel, including the plantar.  There was 
slight plus tenderness about the plantar fascia region.  
There were no heel spurs on x-ray examination.  There was no 
tenderness of any kind on examination of both heels, and the 
heels were completely normal.  On examination in January 
2003, there was no tenderness about the plantar aspect of the 
forefoot, midfoot, hindfoot or heel right or left.  The 
veteran's complaints mainly related to her service-connected 
hallux valgus.  There was no evidence of fasciitis or heel 
spur clinically on the right or left foot, and there was no 
functional impairment.  On private evaluation in November 
2003, manual palpation elicited tenderness of the full length 
of the plantar fascia not including the origin at the 
calcaneus.  There was no posterior tenderness.  The 
examiner's impression was plantar fasciitis.  Again, the 
majority of the veteran's complaints related to her hallux 
valgus and she was referred for surgical consultation for her 
bunions.

Thus, based on the objective findings upon undergoing 
multiple examinations, the Board finds that the 
manifestations of plantar fasciitis does not constitute a 
moderate foot disability.  The March 2001 examiner 
specifically opined that the veteran's right foot plantar 
fasciitis was mild and there was essentially no functional 
impairment, and left foot plantar fasciitis was mild to 
moderate with mild functional impairment.  In fact, on 
examination in January 2003, there was no plantar fasciitis 
or heel spur syndrome found.  The veteran sought evaluation 
in November 2003 which reflects a diagnosis of plantar 
fasciitis, but her subjective complaints were related to her 
bunions and hallux valgus.  The overall medical evidence 
suggests that any plantar fasciitis is minimal and does not 
reach a moderate degree of severity so as to warrant a 
compensable rating. 

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a compensable rating is not warranted under any 
alternative provision, as the evidence does not reflect 
flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), 
anterior metatarsalgia (DC 5279), hammer toe (DC 5282), or 
malunion or nonunion of tarsal or metatarsal bones (DC 5283).  
As discussed hereinabove, the veteran's bilateral hallux 
valgus is separately rated, thus a discuss of symptomatology 
related to this disability is not necessary.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's plantar fasciitis has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  The 
evidence of record does not reflect any post-service 
hospitalizations related to her plantar fasciitis disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's plantar fasciitis disability is 
appropriately compensated by the currently assigned schedular 
rating.

Thoracic spine

Pursuant to the "old" spine rating criteria, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 5291, pertaining to limitation of motion of the dorsal 
spine.  

Under the rating criteria for limitation of motion in effect 
prior to September 26, 2003, a compensable evaluation is not 
warranted.  The veteran's subjective complaints relate to the 
mid-thoracic region of her back, and she has not expressed 
any complaints regarding her lumbar spine.  Examination 
findings from April 1998 reflect normal range of motion of 
the thoracic region with regard to flexion, extension, 
lateral bend and rotation.  On range of motion testing in 
March 2001, range of motion was slightly limited, with 85 
degrees flexion and 25 degrees flexion, and lateral flexion 
right 20 degrees, and lateral flexion left 25 degrees.  On 
examination in January 2003, flexion was normal, although 
extension was 25 degrees, and lateral flexion was 15 degrees 
on each side, thus again range of motion was slightly 
limited.  Such objective findings do not meet the rating 
criteria for moderate limitation of motion of the dorsal 
spine.  

Although the limitation of motion found on objective 
examination is not compensable, under 38 C.F.R. § Diagnostic 
Code 5003, the Board finds that a 10 percent disability 
rating is warranted.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints, in this case Diagnostic Code 5291.  
When the limitation of motion involved in noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of major joints affected by limitation of motion.  On 
examination in April 1998, the examiner's impression was 
thoracic back pain, and mild nerve compression secondary to 
degenerative changes.  The March 2001 examiner opined that 
there was no degenerative joint disease of the thoracic spine 
on x-ray examination.  However, a May 2001 x-ray examination 
showed an impression of degenerative changes and prominent 
kyphoscoliosis, and the January 2003 VA examiner diagnosed 
severe degenerative joint disease.  Based on the 
preponderance of the evidence, the Board finds that the 
veteran has degenerative arthritis of the thoracic spine.  
Based on the findings of noncompensable limitation of motion 
but x-ray findings of degenerative arthritis, a 10 percent 
disability rating is warranted under Diagnostic Code 5003.  
The Board further finds that the 10 percent rating is 
warranted during the period covered by the appeal on this 
issue; that is, August 1, 1995.  Fenderson. 

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a compensable rating is not 
warranted under the rating criteria for the spine, as forward 
flexion of the thoracolumbar spine was normal on examination 
in April 1998, was 85 degrees on examination in March 2001, 
and was again normal on examination in January 2003.  Thus 
the evidence does not reflect forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  However, in light of the findings of 
degenerative joint disease, and the subjective complaints of 
pain, and findings of slight limitation of motion, the Board 
finds that a 10 percent rating assigned is also appropriate 
under Diagnostic Code 5003, for degenerative arthritis.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the thoracic spine.  The Board finds, however, that a 
rating in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the dorsal spine (Diagnostic Code 
5288), no showing of moderate limitation of motion of the 
lumbar spine (Diagnostic Code 5292), and there is no showing 
that the veteran has intervertebral disc syndrome (Diagnostic 
Code 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to arrive at 
the diagnosis of intervertebral disc disease.  Nevertheless, 
assuming for the sake of argument that the veteran's current 
disability did involve radiculopathy and could be defined as 
intervertebral disc disease, there is no medical evidence of 
record to show that the veteran's symptoms are moderate or 
recurring attacks, to warrant a 20 percent evaluation under 
former Diagnostic Code 5293.  With regard to the new 
criteria, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  As such, a disability rating in excess of 10 percent 
is not warranted under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain in the thoracic region, but the Board finds that the 
currently assigned 10 percent disability rating adequately 
compensates her for her pain and functional loss in this 
case.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected thoracic spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the thoracic spine disability.  Accordingly, the Board finds 
that the impairment resulting from the veteran's spine 
disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 10 percent rating, but no higher, 
under the old and new criteria is warranted for the veteran's 
thoracic spine disability.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for limitation of motion associated with the service-
connected degenerative joint disease of the right knee is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for limitation of motion associated with the 
service-connected degenerative joint disease of the left knee 
is not warranted.  Entitlement to a disability rating in 
excess of 10 percent for hallux abduct valgus, left foot is 
not warranted.  Entitlement to a compensable rating for heel 
spur syndrome, bilateral fasciitis is not warranted. To this 
extent, the appeal is denied.

Entitlement to a separate 10 percent disability rating for 
hallux abduct valgus, right foot is warranted, effective from 
August 1, 1995.  Entitlement to a 10 percent disability 
rating for scoliosis, kyphosis, and mild degenerative joint 
disease of the thoracic spine is warranted, effective from 
August 1, 1995.  To this extent, the appeal is granted.


REMAND

In July 1997, the RO granted service connection for mild 
degenerative changes C3-4, C5-6, and assigned a 
noncompensable disabling rating effective August 1, 1995.  
The veteran perfected an appeal as to the disability rating 
assigned.  Subsequently, in a June 2003 rating decision, the 
RO increased the disability rating assigned to the veteran's 
service connected mild degenerative changes C3-4, C5-6, 
assigning a 10 percent rating, effective August 1, 1995.  In 
the supplemental statement of the case issued in September 
2005, the RO phrased the issue as 'Entitlement to a 
compensable evaluation for service-connected mild 
degenerative changes of C3-4, C5-6; chronic strain' (emphasis 
added).  The analysis of this issue provided that a 
compensable evaluation was not warranted under the "old" 
and "new" spine criteria.  The RO should provide 
clarification as to the disability rating assigned to the 
veteran's service-connected cervical spine disability, and if 
the maximum scheduler benefit is not assigned, should issue 
another supplemental statement of the case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should document the claims 
file so as to clarify the disability 
rating assigned to the veteran's service-
connected cervical spine disability.

2.  After completion of the above, 
unless the maximum benefit is allowed, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


